                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ROLAND MA,                                          CASE NO. C19-0399-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    DEPARTMENT OF EDUCATION and
      UNIVERSITY OF SOUTHERN CALIFORNIA,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff’s motion for reconsideration (Dkt. No.
18
     41) of the Court’s order denying his application to proceed in forma pauperis (“IFP”) and
19
     granting Defendant University of Southern California’s (“USC”) motion for protective order and
20
     attorney fees (Dkt. No. 37).
21
            Motions for reconsideration are generally disfavored. W.D. Wash. Local Civ. R. 7(h)(1).
22
     Reconsideration is only appropriate where there is “manifest error in the prior ruling or a
23
     showing of new facts or legal authority which could not have been brought to [the Court’s]
24
     attention earlier with reasonable diligence.” Id. “‘A motion for reconsideration should not be
25
     used to ask the court to rethink what the court had already thought through—rightly or
26


     MINUTE ORDER
     C19-0399-JCC
     PAGE - 1
 1   wrongly.’” Premier Harvest LLC v. AXIS Surplus Ins. Co., Case No. C17-0784-JCC, Dkt. No. 61

 2   at 1 (W.D. Wash. 2017) (quoting United States v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D.

 3   Ariz. 1998)).

 4          Plaintiff has neither demonstrated that the Court’s order contained a manifest legal error,

 5   nor produced new facts that could not have been brought to the Court’s attention with reasonable

 6   diligence. The legal authority that Plaintiff cites deals with courts liberally construing pro se

 7   pleadings in order to understand what relief a pro se party is seeking. (Dkt. No. 41 at 1.) In this

 8   case, Plaintiff admits to issuing subpoenas on USC’s attorney of record that sought personal
 9   information that is irrelevant to Plaintiff’s claims and could only be used for an improper
10   purpose. (See Dkt. No. 37.) 1 The Court will always construe pro se pleadings to ensure all
11   litigants are treated fairly, but it will never condone litigation conduct, whether by an attorney or

12   pro se party, that is obviously intended to harass or annoy. The record before the Court

13   demonstrates, beyond doubt, that Plaintiff was using the subpoenas for an improper purpose.

14   (See id.; Dkt. Nos. 28, 29.)

15          The “new facts” that Plaintiff presents are not new, and were previously considered and

16   rejected by the Court. Plaintiff did not respond to Judge Theiler’s order with information

17   regarding the amount he had in bank accounts or cash on hand. (See Dkt. No. 7.) In fact, he did

18   not come close to complying with Judge Theiler’s order, which directed him to file a new IFP

19   application that included several categories of information regarding his financial status.

20   (Compare Dkt. No. 4, with Dkt. No. 7.) What Plaintiff has done is continually provide

21   incomplete, inconsistent, and evolving information about his true financial status. (See Dkt. Nos.

22   4, 13, 37.) The evidence in the record strongly suggests that Plaintiff is not impoverished. (See

23   Dkt. No. 37.)

24
            1
               Despite his latest assertions, Plaintiff previously admitted to issuing the subpoenas that
25   are at issue in this motion. (See Dkt. No. 28.) It also appears from the record that Plaintiff caused
     subpoenas to be issued on Ms. Hoovler’s husband and a woman with the same name as her
26   mother.

     MINUTE ORDER
     C19-0399-JCC
     PAGE - 2
 1          For those reasons, Plaintiff’s motion for reconsideration (Dkt. No. 41) is DENIED. The

 2   Court will not entertain additional motions for reconsideration regarding these prior rulings.

 3          DATED this 6th day of May 2019.

 4                                                          William M. McCool
                                                            Clerk of Court
 5
                                                            s/Tomas Hernandez
 6
                                                            Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0399-JCC
     PAGE - 3
